        Case: 3:19-cv-00299-jdp Document #: 117 Filed: 06/26/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

GEORGE TAYLOR,

        Plaintiff,
                                                     Case No. 19-cv-299-jdp
   v.

SALAM SYED, TRISHA
ANDERSON, LORI DOEHLING,
DENISE VALARIUS, DALE PAUL,
H.S.U. MANAGER MASHACK,
H.S.U. MANAGER RANAY
SCHULER, A. HODGE, AND
L. ALSUM O’DONOVAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                                6/26/2020
        Peter Oppeneer, Clerk of Court                        Date
